Citation Nr: 1810451	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-31 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for cervical spine disability.

2. Entitlement to service connection for lumbar spine disability.

3. Entitlement to service connection, to include on a secondary basis, for bilateral lower extremity radiculopathy.

4. Entitlement to service connection for left thumb disability.

5. Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder, to include major depressive disorder (MDD).

6. Entitlement to service connection, to include on a secondary basis, for obstructive sleep apnea (OSA).

7. Entitlement to service connection for benign colon polyps claimed as lower intestinal and stomach condition.

8. Entitlement to service connection for a skin condition, to include folliaceous barbae.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2013 ratings decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2011 rating decision, the RO denied service connection for benign colon polyps claimed as lower intestinal and stomach condition.  In November 2015, the Veteran filed a timely notice of disagreement (NOD) stating he wished to appeal the June 2011 rating decision.  The Agency of Original Jurisdiction (AOJ) has not issued a statement of the case (SOC) with regard to this issue on appeal.   In addition, a February 2016 rating decision denied the Veteran's service connection claims for folliaceous barbae and entitlement to a TDIU.  The Veteran filed a timely NOD in February 2016.  To date, the AOJ has not issued a SOC addressing those claims on appeal.  Accordingly, the Board is required to take jurisdiction over those issues for the limited purpose of remanding them to direct the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In October 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for left thumb disability, OSA, benign colon polyps, skin condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's cervical spine disability has been shown to be etiologically related to the Veteran's active service

2. The Veteran's lumbar spine disability has been shown to be etiologically related to the Veteran's active service.

3. The Veteran's bilateral lower extremity radiculopathy has been shown to be secondary to the lumbar spine disability.

4. The Veteran's acquired psychological disorder has been shown to be secondary to his service-connected disabilities, including lumbar spine disability.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for cervical spine disability have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

2. The criteria for entitlement to service connection for lumbar spine disability have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

3. The criteria for entitlement to service connection for bilateral lower extremity radiculopathy have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

4. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants entitlement to service connection for an acquired psychiatric disorder.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical and Lumbar Spine Disability

The Veteran seeks entitlement to service connection for cervical and lumbar spine disabilities.  Specifically, the Veteran asserts that his cervical and lumbar spine disabilities were caused by motor vehicle accidents (MVAs) during service.  As the claims involve the same factual pattern, they will be addressed concurrently.

1. Factual Background

The Veteran's STRs show that in March 1979 he was involved in a MVA resulting in a cervical sprain.  Another STR of the same date noted complaints of back pain.  An X-ray study of the neck and back were negative.  The Veteran was diagnosed with a cervical and lumbar strain.  A STR dated a few days following the MVA noted the Veteran still had significant muscle spasms in the middle of the neck and lumbar spine.  A September 1979 examination noted a normal spine, and the Veteran denied any recurrent back pain, arthritis, or swollen or painful joints.  The Veteran complained of pain in the middle of his back in December 1980 following another MVA.  In addition, he was diagnosed with whiplash with mild cervical tenderness.  The physician noted bumps and bruises and blunt force trauma.  Lastly, an October 1986 examination noted a normal spine and the Veteran reported swollen or painful joints and recurrent back pain.

A February 2010 MRI study revealed large L4-L5 paracentral disc extrusion with marked dural sac narrowing and prominent cauda equina changes as well as deformity of the right L4 root sleeve which was noted as a probable loose disc fragment.  The Veteran underwent a L4-L5 transforaminal lumbar interbody fusion in April 2010.  A June 2010 letter from Dr. ERJ, the Veteran's treating physician, noted that the exact source of the original lumbar degenerative disc disease injury was unknown and that the injury could have occurred during active duty service; thus permitting the opportunity for calcification, prolonged nerve impingement and associated symptoms to develop.  

A November 2010 VA examination shows the Veteran reported that his current cervical and lumbar spine disabilities resulted from in-service MVAs.  Pain reportedly began in 1979 in both the cervical and lumbar region.  The Veteran reported that pain was constant.  An X-ray study revealed degenerative changes at L2-L3 with some spurring and slight spondylolisthesis at L3 and L2.  An X-ray study of the cervical spine revealed degenerative changes at C5-C6.  The examiner opined that it was "at least as likely as not" that the current cervical and lumbar spine conditions were secondary to the in-service MVA.  The examiner based this opinion on the Veteran's reports of neck and back pain following the in-service MVA although the physician further noted that it was unclear whether there was degeneration present at that time.  The examiner further opined that the current bilateral lower extremity disability was "at least as likely as not" secondary to the current lumbar spine disability.

A February 2011 VA examiner opined that the Veteran's current cervical and lumbar spine conditions were not caused by or the result of active duty service.  In support of this opinion, the examiner found no nexus connection between any service-related injury and the current disabilities.  The examiner noted two minor service-related MVAs that resulted in spinal sprains/strains in March 1979 and December 1980.  The examiner further noted that the Veteran recovered uneventfully within two weeks and returned to full active duty.  In addition, the examiner noted that the STRs revealed no ongoing or chronic spinal complaints, treatments, evaluations or limited duty profiles during the last 6 years of active duty service.  Lastly, the examiner found that the current lumbar spine disabilities began in 2006 following a Worker's Compensation claim for a low back injury.  Thus, neither the lumbar spine nor the associated bilateral lower extremity radiculopathy were related to service but began in 2006.  




2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for cervical and lumbar spine disabilities are warranted.

As discussed more fully below, the Board notes that the Veteran's STRs are incomplete; specifically with regard to the Veteran's period of active duty from October 1981 to March 1986.  Additionally, the record shows the Veteran's entered service in December 1978; however, no enlistment examination is associated with the claims file.  

When service records are incomplete the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C § 1131 (2012); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically a November 2010 VA examination report noted X-ray studies revealing degenerative changes of the cervical and lumbar spine.   Accordingly, the Veteran clearly has a current diagnoses and the remaining question is whether those disabilities are otherwise related to service.

In this regard, the Board notes that there are conflicting VA medical opinions of record.  However, the Board finds the November 2010 VA examination report the most probative evidence of record.  Specifically, the Board notes that the February 2011 VA examiner's opinion was based on a finding of no ongoing spinal complaints during the last 6 years of active duty service.  However, the Board notes that an October 1986 Report of Medical History shows the Veteran reported swollen or painful joints and recurrent back pain.  Thus, it would appear that the February 2011 VA examination report was based on an inaccurate factual predicate. Moreover, the Board notes that the November 2010 opinion is further supported by a June 2010 letter from Dr. ERJ who found that an in-service injury as described by the Veteran would have permitted the opportunity for calcification, prolonged nerve impingement and the associated symptoms to develop.

At the very least, even if the February 2011 VA examination report was found based on an accurate factual predicate, the evidence would be at least in relative equipoise with regard to a causal connection between the claimed in-service MVAs and the current cervical and lumbar disabilities.  Accordingly, after a review of all the evidence, the Board finds that service connection for cervical and lumbar disabilities are warranted; the claims are granted. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Bilateral Lower Extremity Radiculopathy

The Veteran asserts that his bilateral lower extremity radiculopathy is secondary to his lumbar spine disability.  

In addition to the medical evidence noted above, the Board notes a December 2009 private medical record noting a diagnosis for unspecified hereditary and idiopathic peripheral neuropathy and lumbar radiculopathy.  As noted above, a November 2010 VA examination report shows the examiner opined that the current bilateral lower extremity disability was "at least as likely as not" secondary to the current lumbar spine disability.  

Lastly, a February 2011 VA examiner opined that neither the lumbar spine nor the associated bilateral lower extremity radiculopathy were related to service but began in 2006.  As noted above, the examiner found no nexus between the current lumbar spine and bilateral lower extremity disabilities and service noting two minor service-related MVAs and a finding that the Veteran recovered uneventfully.  The examiner also erroneously based his opinion on a finding that the Veteran did not complain of a back disability during the last 6 years despite the Veteran noting recurrent back pain on an October 1986 Report of Medical History.

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a December 2009 private medical record noted a diagnosis for lumbar spine radiculopathy.  Additionally, a November 2010 VA examiner noted radicular symptoms, and the February 2011 VA examiner noted medical records showing ongoing chronic bilateral lower extremity radiculopathy secondary to lumbar spine disease.  Accordingly, the Veteran clearly has a diagnosis and the remaining question is whether such disability is related to service.

After a review of the evidence of record, the Board finds that service connection for bilateral lower extremity radiculopathy is warranted.  In this regard, the Board notes that the only medical opinion of record addressing whether the diagnosed bilateral lower extremity radiculopathy is secondary to the lumbar spine disability is the November 2010 VA examination report.  That report includes a positive etiological opinion that found the current bilateral lower extremity disability "at least as likely as not" secondary to the current lumbar spine disability.  Although the February 2011 VA examiner opined that neither the lumbar spine nor the associated bilateral lower extremity radiculopathy were related to service, that examiner appears to concede that the current lower extremity radiculopathy was secondary to the lumbar spine disability.  Therefore, the February 2011 VA examination report supports the etiological opinion provided by the November 2010 VA examiner.  Lastly, the Board notes that the November 2010 opinion is further supported by a June 2010 letter from Dr. ERJ who found that an in-service injury as described by the Veteran would have permitted the opportunity for calcification, prolonged nerve impingement and the associated symptoms to develop.

Accordingly, after a review of all the evidence, the Board finds that service connection for bilateral lower extremity radiculopathy is warranted on a secondary basis.  The claim is granted. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.310 (2017).

Acquired Psychological Disorder

The Veteran asserts that his acquired psychological disorder is secondary to his service-connected disabilities, including cervical and lumbar spine disability, bilateral lower extremity radiculopathy, asthma and hypertension.  Alternatively, the Veteran asserts that his acquired psychological disorder began as a result of harassment during service, including sexual harassment by a superior and harassment due to being overweight.  The Veteran also asserted distressing thoughts related to nuclear weapons testing that occurred in an area near where he was stationed in South Australia.

1. Factual Background

The Veteran's STRs include a September 1979 examination that noted a normal psychiatric evaluation and the Veteran denied any depression or excessive worry, or nervous trouble of any sort.  A February 1984 letter from the Royal Adelaide Hospital noted a diagnosis for exertional asthma and that the Veteran was beginning treatment on oral medication.  The physician requested restricted activities to sedentary type.  An October 1986 examination noted a normal psychiatric evaluation.  The Veteran reported swollen or painful joints, recurrent back pain, asthma, shortness of breath, frequent trouble sleeping and depression.  

Post-service medical records include a November 2010 VA examination report showing the Veteran reported an acquired psychiatric disorder secondary to his in-service disabilities including various joint diseases.  The Veteran also reported mood swings, asocial behavior and feeling unaccepted by his peers that began during service and due to being harassed over his weight.  Current symptoms included anxiety, depressed mood, crying spells and mood swings.  The Veteran also reported hallucinations including hearing children and seeing a woman in a red dress in his home.  The examiner noted a diagnosis for moderate depression and mild anxiety and an Axis II diagnosis for feet, back, knee conditions, allergies and hypertension.  The Veteran was diagnosed with depressive disorder not otherwise specified and assigned a GAF score of 55.  The examiner opined that the Veteran's depressive disorder was "at least as likely as not" due to or the result of his injuries which included a herniated disc, numbness and cramps located above the knee to his feet, and surgical residuals from hip and knee surgeries.  The examination report shows the Veteran reported that the above injuries resulted from two in-service MVAs.  In support of his opinion, the examiner noted no depressed mood or anxiety prior to service or his in-service injuries and that depression became more pronounced after the Veteran's physical disabilities increased.  In addition, the examiner noted that the harassment the Veteran had experienced regarding his weight affected his mood.  

In a May 2012 letter, the Veteran asserted several in-service stressors that caused his acquired psychiatric disorder including a demanding work shift schedule on highly-pressured missions which he asserted significantly disrupted his routine sleep patterns, attitude, emotions and behavior.  In addition, the Veteran asserted that he went through a divorce, consumed alcoholic and tobacco products "at irregular pattern", saw images of Aboriginal adults and children killed through nuclear testing, and that he experienced sexual harassment and harassment over his weight.  The Veteran also related his psychiatric disorder to the onset of his health problems.

The Veteran underwent another VA examination in August 2013.  The examiner diagnosed the Veteran with MDD secondary to his current medical condition.  The VA examiner was asked to evaluate the Veteran's asserted PTSD.  The Veteran reported that while he was stationed in Australia, his female supervisor made sexual overtures by rubbing up against him and on one occasion groping him.  He further reported that she told him that his advancement was dependent on providing sexual favors.  The Veteran also reported distressing thoughts related to nuclear weapons testing that occurred in an area near where he was stationed in Australia and that during service he began to have dreams and nightmares of fatalities that resulted from such testing.  In addition, he reported seeing ghosts of dead Aboriginal people killed at the nuclear weapons site.  The examiner noted that it took significant questioning for the Veteran to clarify that he had not actually witnessed any deaths, and that he had only seen visions in his own mind.  

The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  With regard to his reported sexual harassment, the examiner found the reported event did not support a diagnosis as the Veteran reported the event occurred in an environment where promiscuous sexual behavior was extremely common and that he had become involved in various extramarital affairs.  The examiner also noted that while the examination was requested in relation to claims of in-service harassment over his weight, the Veteran did not describe any events during the examination that could be considered harassment that occurred during service nor did he describe any trauma or psychological symptoms related to any alleged harassment.  The examiner did opine that the diagnosed MDD was "at least as likely as not caused by or secondary to his current medical condition" and was "less likely as not caused by or a result of the events that occurred in military service."  Specifically, the examiner concluded that the MDD was at least as likely as not secondary to the Veteran's neurological condition.

An August 2017 VA mental health record noted that a session was spent discussing the Veteran's increased depression which was secondary to his increased physical problems.

2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is warranted.

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the Veteran has been diagnosed with MDD.  Accordingly, the Veteran clearly has a diagnosis and the remaining question is whether his depressive disorder is related to service.

In this regard, the Board notes that both the November 2010 and August 2013 VA examiners opined that the current MDD was etiologically related to the Veteran's physical conditions.  Moreover, the November 2010 VA examiner specifically found that the psychiatric disorder was secondary to disabilities related to the Veterans in-service MVAs, including his lumbar spine disability.  The Board also notes that this conclusion is further supported by other VA medical records including the August 2013 VA examination report and the August 2017 VA mental health record noting increased depression secondary to increased physical problems.

Importantly, there is no medical opinion to the contrary.  Accordingly, after a review of all the evidence, the Board finds that service connection for an acquired psychiatric disorder is warranted on a secondary basis.  The claim is granted. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.310 (2017).


ORDER

Entitlement to service connection for cervical spine disability is granted.

Entitlement to service connection for lumbar spine disability is granted.

Entitlement to service connection, to include on a secondary basis, for bilateral lower extremity radiculopathy is granted.

Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder, to include MDD, is granted.





REMAND

With regard to the remaining issues on appeal, the Board finds that further development is necessary.  

Initially, the Board recognizes the Veteran's assertion that there is a gap in his military medical records relating to his deployment to Woomera, South Australia.  Specifically, the Veteran asserts that service treatment records (STRs) from October 1981 to March 1986 are missing.  In support of this assertion, the Board notes that the Veteran points to medical billing receipts.  The available STRs also include requests for approval for treatment by outside medical providers for various medical conditions during this time period including treatment for a broken/cracked bone in left foot, heat rash, penile warts and a shaving exemption.  Therefore, there is evidence the Veteran received treatment during this period in question; however, the available STRs do not include treatment records from this time period, including for the conditions the Veteran had received approval to be treated by outside medical providers.

The Board further recognizes that the Veteran has attempted to obtain the above mentioned missing treatment records from the Government of South Australia.  In an April 2011 letter from the Government of South Australia, the Veteran was notified that medical records from the Woomera Community Hospital (WCH) from 1981 to 1986 were sent to the National Archives in Adelaide or to the National Archives in Sydney.  The letter also suggested the Veteran contact the National Archives in Adelaide for further assistance.  Further, a September 2011 email from the National Archives of Australia notified the Veteran that only material over 30 years old could be made available for public access.  The Veteran was advised to contact the Australian Department of Defense for further inquiries.

Additionally, the Board notes that the record shows the Veteran entered service in December 1978.  See April 2011 DD Form 215.  However, no enlistment examination is associated with the claims file.  Moreover, the STRs do not include the Veteran' separation examination.  While an April 2015 VA Request for Information form shows that all available records were uploaded into VBMS, no formal finding of unavailability was issued and the Veteran was not informed of any unavailable records thus depriving him of an opportunity to submit any records in his possession.

Therefore, the Board finds that efforts should be made to obtain the missing treatment records.  38 U.S.C. § 5103A (2012).  In a case such as this where STRs are unavailable through no fault of the Veteran's, there is a heightened obligation for VA to assist in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).  

With regard to the Veteran's service connection claim for OSA, a March 2011 private medical record noted symptoms related to both OSA and asthma.  In addition, the physician noted that it was unclear whether the Veteran's nocturnal symptoms were related to his sleep apnea versus his asthma and, thus, it was possible that the asthma was exacerbating the OSA. The Board notes that the Veteran is currently service-connected for asthma; thus the record raises a secondary service connection claim.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's OSA including whether the condition has been aggravated by his service-connected asthma.

Lastly, as noted above, the Veteran filed timely NODs with regard to his service connection claims for benign colon polyps and folliaceous barbae, and entitlement to a TDIU.  To date, the AOJ has not issued a SOC addressing those claims on appeal.  As a SOC has not been issued with respect to those decisions, the Board is required to remand the matters for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. Issue a SOC to the Veteran for his service connection claims for benign colon polyps and folliaceous barbae, and entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC. The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of those issues following the issuance of the SOC unless he perfects his appeal.

2. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

3. Contact the NARA, the JSRRC, and /or any other appropriate facility to request the Veteran's complete service treatment records dating from his enlistment in December 1978, including records from October 1981 through March 1986 during his deployment to Woomera, South Australia.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested service treatment records are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any medical records in his possession.

4. Following completion of steps two and three above, if, and only if, additional STRs obtained document complaints or treatment for a left thumb disability, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the his left thumb disability.

The examiner should provide the following opinion:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a diagnosed left thumb disability that is etiologically related to his active duty service?

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Following completion of steps two and three above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the his sleep apnea.

The examiner should provide the following opinion:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran sleep apnea is etiologically related to his active duty service?

(b) If not, is it at least as likely as not (50 percent or greater probability) that the Veteran sleep apnea was caused or aggravated by a service-connected disability, to include asthma?

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


